COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rainer Von Falkenhorst III v. Arthur Kwok, Erika Lynnsey Kwok, Qai
                          Asset, Inc., Rush Green Asset, Limited Partnership, Regal Realty
                          International, LP, and Ericka J. Thomas

Appellate case number:    01-21-00574-CV

Trial court case number: 2021-18661

Trial court:              269th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: /s/ Julie Countiss
                 Acting for the Court

Panel consists of Chief Justice Radack and Justices Countiss and Farris.

Date: April 28, 2022